UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7648



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRELL L. PADGETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-91-166)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. John Castle Parr, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his 18

U.S.C.A. § 3553(b) (West Supp. 1998) motion. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Padgett, No. CR-91-166 (S.D.W. Va. Oct. 27,

1997). To the extent Appellant’s motion should have been construed

as a 28 U.S.C. § 2241 (1994) petition, Appellant is not entitled to

credit for time served in state custody since his federal sentence

was explicitly imposed to run consecutive to any state sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2